Citation Nr: 0607658	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  94-37 974	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California

THE ISSUES

1.  Entitlement to an initial rating for post-traumatic 
stress disorder (PTSD) in excess of 30 percent for the period 
from August 16, 1991, to July 13, 2000. 

2.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period beginning July 14, 2000. 

3.  Whether the veteran's son [redacted] was permanently 
incapacitated for self support prior to his attaining the age 
of 18.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his former wife
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty in the United States 
Marines Corps from February 1968 to January 1971.  He is in 
receipt of the Combat Action Ribbon due to his participation 
in combat during the Vietnam War.  

This case was originally before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 1993 rating 
decision that granted service connection for PTSD by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Los Angeles, California, (hereinafter RO).  This 
appeal arises from the veteran's disagreement with the 
initial rating (10 percent) assigned for PTSD by the May 1993 
rating decision; accordingly, the principles enumerated in 
Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are for application.  

After the case was remanded by the Board in January 1997, an 
April 1998 rating decision increased the rating for PTSD to 
30 percent effective from the initial grant of service 
connection, August 16, 1991.  The rating for PTSD was later 
increased to 50 percent effective from July 14, 2000, and the 
issues have been listed on the title page to reflect the 
procedural posture of this case.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (holding that, on a claim for an increased 
rating, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and that 
such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available has 
been awarded).

In March 1996, a hearing was held before the Veterans Law 
Judge signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  The case was remanded by the Board in 
October 2003, and the development requested therein has been 
accomplished.  

The issue of whether the veteran's son [redacted] was 
permanently incapacitated for self support prior to his 
attaining the age of 18 is addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  For the period from August 16, 1991, to July 13, 2000, 
PTSD did not result in considerable industrial impairment or 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships

2.  For the period beginning July 14, 2000, it is not shown 
that service-connected psychiatric symptomatology due to PTSD 
results in occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; spatial disorientation; 
neglect of personal appearance and hygiene and difficulty in 
adapting to stressful circumstances; or an inability to 
establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for PTSD in excess of 
30 percent for the period from August 16, 1991, to July 13, 
2000, are not met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, 
Diagnostic Code (DC) 9411(1996); 38 C.F.R. § 4.132, DC 9411 
(1995).

2.  The criteria for a rating in excess of 50 percent for 
PTSD for the period beginning July 14, 2000, are not met.  
38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.130, DC 9411 (2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
duties to notify and assist have been satisfied in this 
matter, as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In multiple letters, most recently in June 2005, the RO 
informed the veteran of the provisions pertaining to VA's 
notice and assistance duties.  More specifically, these 
letters notified the veteran that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
the issue on appeal but that he had to provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to this claim.  Further, VA 
notified the veteran of his opportunity to submit additional 
evidence to support his claim, as he was told to provide any 
additional evidence or information he had pertaining to his 
claim.  Thus, he may be considered to have been advised of 
his duty to submit all pertinent evidence in his possession 
or notify VA of any missing evidence.  

In addition, the RO has issued detailed supplemental 
statements of the case (SSOCs), most recently in July 2005, 
in which the veteran and his representative were advised of 
all the pertinent laws and regulations.  The Board therefore 
believes that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim, 
and that the SSOCs issued by the RO clarified what evidence 
would be required to establish entitlement to the benefits 
sought.  The veteran responded to the RO's communications 
with additional argument, thus curing (or rendering harmless) 
any previous omissions.  Further, the claims file reflects 
that the July 2005 SSOC, in particular, contained the 
pertinent language from the duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters informing him of the VA's notice and 
assistance duties may not have technically informed the 
veteran of each element of these duties, the veteran was 
nonetheless properly notified of the provisions pertaining to 
VA's notice and assistance duties by the July 2005 SSOC.  All 
the above notice documents must be read in the context of 
prior, relatively contemporaneous communications from the RO.  
See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the statutory and regulatory 
provisions, and interpretive authority, with respect to VA's 
notice and assistance duties, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  In this 
regard, the RO has conducted exhaustive efforts to obtain 
records from the Social Security Administration (SSA) that 
have not yielded positive results, and there is nothing in 
the record to suggest that further development in this area 
would be fruitful.  In addition, the veteran stated in August 
2005 that he had no additional evidence to submit and that he 
desired that his case be immediately forwarded for review by 
the Board.  Thus, for these reasons, any failure in the 
timing or language of notice by the RO constituted harmless 
error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under all applicable law.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc); Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7. In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).


A.  Initial rating for PTSD in excess of 30 percent for
the period from August 16, 1991, to July 13, 2000 

The ratings for psychiatric impairment changed during the 
pendency of the appeal, effective November 7, 1996.  Where a 
law or regulation (particularly pertaining to the Rating 
Schedule) changes after a claim has been filed, but before 
the administrative and/or appeal process has been concluded, 
both the old and new versions must be considered.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
The effective date rule established by 38 U.S.C.A. § 5110(g) 
(West 2002), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period before and after the change was 
made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).  Therefore, adjudication of the matter of the 
appropriate rating for the period prior to July 14, 2000, 
must include consideration of both the old and the new 
criteria.

Under the "old" criteria in effect prior to November 7, 
1996, a 50 percent rating was assigned for a psychoneurosis, 
such as PTSD, where there was considerable industrial 
impairment.  38 C.F.R. § 4.132, DC 9411 (1995).  Under the 
"new" criteria which became effective November 7, 1996, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms of PTSD as:  Flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships warrants a 50 percent disability rating.  
38 C.F.R. § 4.130, DC 9411 (2005). 

Reviewing the clinical evidence of record for the period from 
August 16, 1991, to July 13, 2000, the Global Assessment of 
Functioning (GAF) scores from this period were as low as 20, 
as reflected on August 1995 involuntary psychiatric 
hospitalization reports.  However, the reports from this 
hospitalization reflect that non-service connected 
disabilities, to include substance abuse, seriously impacted 
the veteran's functioning.  In addition, reports from VA 
inpatient treatment in April 1993 indicated that the veteran 
suffered from another non-service connected psychiatric 
disability, delusional disorder secondary to amphetamine 
dependence.  Moreover, the examiners did not at the time of 
the August 1995 psychiatric inpatient treatment state that 
the GAF score represented impairment due solely to PTSD, and 
reported that the veteran's GAF score over the previous year 
had been as high as 63, which represents only "moderate" 
difficulty in social or occupational functioning

A February 1996 report from a VA psychologist indicated that 
the veteran had been attending a Combat Stress Group, of 
which he was a co-leader, "on and off for about 4 years".  
She indicated that the veteran had improved considerably in 
recent years and that while he "appears to remain 
unemployable," the veteran hoped to return to work when he 
became more stable and in better control.  A VA examination 
completed in November 1997 resulted in the conclusion by the 
examiners that the veteran's GAF score over the previous year 
was 50, representing "serious" impairment in social and 
occupational functioning.  However, the GAF score at time of 
the examination was 55, with the veteran describing an 
improved outlook at that time due to medication and insight 
that he gained as a result of regular PTSD group therapy 
sessions.  Following a private psychiatric examination in 
December 1998, the GAF score was 60.  An examination 
conducted for the VA in December 1998 resulted in a GAF score 
of 67, with the examiner noting that this also represented 
his GAF score for the prior year.  A November 1999 VA mental 
health clinic report noted that the veteran was treated for 
bipolar disorder in addition to PTSD.   

Applying first the old criteria to the evidence of record 
between August 16, 1991, and July 13, 2000, this evidence, 
when viewed in its entirety, does not reveal a level of 
disability solely due to PTSD which could reasonably be 
characterized to have resulted in "considerable" industrial 
impairment.  In making this determination, the Board 
recognizes that the veteran's GAF score was as a low as 20 at 
one point during the period of time described above.  
However, as the GAF scores were generally 50 or more during 
this period, the Board finds the GAF score of 20 to be 
anomalous, and not an accurate reflection of the level of the 
level of psychiatric impairment during this period.  
Moreover, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95.  As such, and given 
the fact the record reflects that non-service connected 
conditions, to include substance abuse and variously 
diagnosed psychiatric disorders, such as organic delusional 
disorder and bipolar disorder, have impacted the veteran's 
functioning, the Board finds that the criteria for a rating 
in excess of 30 percent at any time during this period is not 
warranted under the "old" criteria for the period in 
question codified at 38 C.F.R. § 4.132, DC 9411 (1995).

Applying the new criteria for the period in question, 
examining the clinical evidence dated from the effective date 
of these criteria of November 7, 1996, to July 13, 2000, this 
evidence simply does not reflect such symptomatology 
resulting form PTSD as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; or disturbances of 
motivation and mood that result in difficulty in establishing 
and maintaining effective work and social relationships.  
These criteria are quite specific, and simply are nog 
described on any of the relevant clinical evidence from the 
period in question.  In this regard, the mental status 
examination conducted at the VA examination completed in 
November 1997 specifically noted that the veteran's thought 
process was coherent and organized, that memory testing was 
normal and that his judgment was fair.  Memory testing was 
also normal at a private psychiatric examination conducted in 
December 1998, and abstracted thinking and judgment were 
specially noted to be intact upon the mental status 
examination conducted at that time.  Thus, as the specific 
criteria for increased compensation are not met, a rating in 
excess of 30 percent for PTSD for the period in question 
under the "new" criteria are not met.  38 C.F.R. § 4.130, 
DC 9411 (2005). 

The Board has also reviewed the claim for an increased rating 
mindful of the guidance of Fenderson.  The RO has noted 
consideration of all pertinent evidence, and has assigned the 
30 percent rating for the period set forth above.  The Board 
on review concurs with that rating.  The logic set forth 
above, in determining that a rating in excess of 30 percent 
for PTSD is not warranted, is the same as used to determine 
that higher "staged" ratings are not warranted for any 
discreet period of time.  Thus, a rating in excess of 30 
percent for PTSD is not warranted for any portion of the time 
period in question.
  
B.  Entitlement to a rating in excess of 50 percent for
PTSD for the period beginning July 14, 2000 

Occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms of PTSD as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech that is intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships warrants a 70 percent 
disability rating.  38 C.F.R. § 4.130, DC 9411.  

Applying the pertinent legal criteria to the facts summarized 
above to the clinical evidence dated from July 14, 2000, the 
Board notes that the medical evidence, while demonstrating 
some limitations caused by the veteran's PTSD as reflected by 
his GAF scores, does not demonstrate suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; spatial disorientation; or neglect of personal 
appearance and hygiene.  Moreover, the criteria for the 
desired increased rating are not approximated by other 
similar symptomatology.  

In making the above determination, the Board notes that a VA 
psychiatric examination conducted in July 2000 indicated the 
veteran was neatly dressed and appropriately groomed, that he 
denied any thought of harming himself and that he was 
oriented to three spheres.  His thought content was somewhat 
anxious but he was not overly depressed.  The diagnoses 
included PTSD, depressive disorder and substance abuse, 
currently in remission.  The GAF score following the 
examination was 60, with the examiner specifically noting 
that the veteran's PTSD "does not account for all of his 
mental symptoms or behavioral symptoms."  The physician who 
conducted this examination stated that his GAF due to PTSD 
alone was 65.  

VA inpatient treatment records dated from July and August 
2000 reflect two admissions by the veteran for suicidal 
ideation associated with being investigated for a sexual 
assault on two of his granddaughters.  During the course of 
the first hospitalization, it was indicated that the veteran 
was doing well with Zoloft and the addition of Elavil, and 
his discharge GAF was 60.  Reports from his second 
hospitalization in August 2000 reflect a conclusion by the 
examiners that the veteran's suicidal gestures near his 
discharge were "manipulative" in order to prolong his stay 
in the hospital.  It was indicated the veteran improved with 
Clonopin and Depakote and that the rest of his hospital stay 
was uneventful.  He was released to the custody of law 
enforcement with a GAF score of 55.  These reports reflect a 
temporary flareup of symptoms, well treated by medication, 
with some indication that the veteran's purported suicidal 
ideation was not genuine.  As such, and because these reports 
otherwise do not reflect that the specific criteria for 
increased compensation are met, a 70 percent rating based 
solely on these reports is not warranted.   

Reports from mental health treatment during his 
incarceration, when viewed in their entirety, also do not 
reflect the specific criteria for a rating in excess of 50 
percent for PTSD are met.  In this regard, clinical records 
from 2001 to 2003 reflect that the veteran was compliant with 
his psychotropic medication and that he was not suicidal or 
homicidal.  The GAF score in June 2002 was 70, and his 
symptoms were described as "mild" by a psychologist in 
January 2003.  These reports also reflect psychiatric 
diagnoses in addition to PTSD, such as bipolar disorder and 
antisocial personality disorder.  In short, the Board finds 
that the clinical evidence of record simply does not 
demonstrate that the specific criteria for a 70 percent for 
PTSD under 38 C.F.R. § 4.130, DC 9411 for the period 
beginning July 14, 2000, are met.     

C.  Other Considerations

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
veteran before the Board, the correct course of action is for 
the Board to raise the issue and remand the matter if 
warranted for a decision in the first instance by the RO, 
which has the delegated authority to assign such a rating in 
the first instance, pursuant to 38 C.F.R. § 3.321 (2003).  
See Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  To this end, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected PTSD is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1) for any period of time in 
question.  The Board therefore finds that further 
consideration or referral of this matter under the provisions 
of 38 C.F.R. § 3.321 is not necessary or appropriate.
 
The veteran in voluminous written contentions and sworn 
testimony at the March 1996 hearing asserted a much more 
debilitating condition due to his PTSD than was demonstrated 
by the evidence cited above, and the Board fully respects the 
veteran's sincere assertions in this case.  However, it finds 
the probative weight of  this positive evidence to be 
overcome by the more objective negative evidence cited above.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Francisco v. Brown, 7 Vet. 
App. at 55 (1994).  Thus, as the probative weight of the 
negative evidence exceeds that of the positive, the claim for 
an increased rating for any period in question must be 
denied.  Gilbert, 1 Vet. App. at 49.   

 

ORDER

Entitlement to an initial rating for PTSD in excess of 30 
percent for the period from August 16, 1991, to July 13, 
2000, is denied. 

Entitlement to a rating in excess of 50 percent for PTSD for 
the period beginning July 14, 2000, is denied. 


REMAND

Review of  the record reveals an August 2001 rating decision 
that found that the veteran's son [redacted] was not 
permanently incapacitated for self support prior to his 
attaining the age of 18.  Review of the record reflects a 
statement received in July 2002 that represents a notice of 
disagreement (NOD) with this decision.  However, the veteran 
has not been issued a Statement of the Case (SOC) addressing 
this issue, and the veteran's representative in his February 
2006 to the Board requested that his issue be remanded, thus 
implying that further adjudication of this issue is in fact 
desired.  The United States Court of Appeals for Veterans 
Claims has stated that when an SOC has not been provided 
following the timely filing of an NOD, a remand to the RO is 
required for a completion of an SOC.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Thus, the issue of whether the 
veteran's son [redacted] was permanently incapacitated for 
self support prior to his attaining the age of 18 must be 
REMANDED to the RO via AMC for the following development:

1.  The RO should, to the extent the 
claim is not granted in full, issue a SOC 
with respect to the issue of whether the 
veteran's son [redacted] was permanently 
incapacitated for self support prior to 
his attaining the age of 18. 

2.  The appellant and his representative 
are hereby notified that, following the 
issuance of an SOC concerning the issue 
of whether the veteran's son [redacted] 
was permanently incapacitated for self 
support prior to his attaining the age of 
18, the veteran must perfect a timely 
Substantive Appeal if he desires 
appellate review of this issue by the 
Board.  See 38 U.S.C.A. § 7105A; 
38 C.F.R. § 20.501.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


